Case 2:18-cv-03632-SDW-LDW Document 141 Filed 03/03/20 Page 1 of 2 PageID: 2563
                                                                       THREE GATEWAY CENTER
                                                                       100 Mulberry Street, 15th Floor
                                                                       Newark, NJ 07102
                                                                       T: 973.757.1100
                                                                       F: 973.757.1090
                                                                       WALSH.LAW

 Liza M. Walsh
 Direct Dial: (973) 757‐1101
 lwalsh@walsh.law

                                                 March 3, 2020

 VIA ECF AND FIRST-CLASS MAIL
 Honorable Susan D. Wigenton, U.S.D.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

         Re: Corcept Therapeutics, Inc. v. Teva Pharmaceuticals USA, Inc.
             Civil Action No.: 2:18-cv-3632 (SDW)(LDW)

 Dear Judge Wigenton:

        This firm, together with Sterne, Kessler, Goldstein & Fox P.L.L.C., represents Defendant
 Teva Pharmaceuticals USA, Inc. in connection with the above-referenced matter. We write on
 behalf of the parties to inform the Court that the parties have reached an agreement that the
 claim terms in the ‘214 patent do not require construction at this time. Accordingly, the claim
 terms of the ‘214 patent will not need to be addressed by the parties at the Markman hearing.
 The parties still intend to address the following disputed claim terms at the Markman hearing:

         For the ’348 patent:
              “achieve mifepristone blood levels greater than 1300 ng/mL,”

         For the ’495 patent:
              “a method of concurrently treating Cushing’s syndrome and differentially
                 diagnosing adrenocorticotropic hormone (ACTH)-dependent Cushing’s
                 syndrome,” and
              “a method of concurrently treating Cushing’s syndrome and obtaining a
                 measurement indicative of differential diagnosis of adrenocorticotropic hormone
                 (ACTH)-dependent Cushing’s syndrome”

        As always, we thank the Court for its continued attention to this matter and we look
 forward to appearing before Your Honor during the March 5, 2020 Markman hearing.


                                             Respectfully submitted,

                                             s/Liza M. Walsh

                                             Liza M. Walsh
Case 2:18-cv-03632-SDW-LDW Document 141 Filed 03/03/20 Page 2 of 2 PageID: 2564
 Honorable Susan D. Wigenton, U.S.D.J.
 March 3, 2020
 Page 2


 cc: All Counsel of Record (via ECF and email)
